Case: 2:18-cv-01509-EAS-KAJ Doc #: 193 Filed: 07/07/20 Page: 1 of 1 PAGEID #: 11584




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

  IN RE: DAVOL, INC./C.R. BARD,
  INC., POLYPROPYLENE HERNIA                       Case No. 2:18-md-2846
  MESH PRODUCTS LIABILITY
  LITIGATION
                                                   JUDGE EDMUND A. SARGUS, JR.
                                                   Magistrate Judge Kimberly A. Jolson

  This document relates to:
  Johns v. CR Bard et al,
  Case No. 2:18-cv-01509
                                            ORDER

       This matter is before the Court on Defendants C.R. Bard and Davol Inc.’s (“Bard”)

Unopposed Motion for Leave to File Reply Briefs in Support of Motion in Limine Nos. 3 and 5

(ECF No. 192). CMO 23-B provides deadlines and page limits for motions in limine and

responses in oppositions, stating “[n]o reply is permitted without leave of Court, and only then

for good cause” and that any replies should be limited to 6 pages. (ECF No. 158). Bard has

moved for leave to file reply briefs in support of two motions in limine because Plaintiff

exceeded the page limits for two of his responses in opposition. (ECF Nos. 182, 184). The parties

met and conferred and Plaintiff consents to Bard’s requested relief. (ECF No. 192 at 2.) For good

cause shown, Bard’s Unopposed Motion is GRANTED. Bard may file replies, not to exceed 6

pages each, in support of Motions in Limine Nos. 3 and 5 by July 10, 2020.

       IT IS SO ORDERED.

7/7/2020                                     s/Edmund A. Sargus, Jr.
DATE                                         EDMUND A. SARGUS, JR.
                                             UNITED STATES DISTRICT JUDGE

7/7/2020                                     s/Kimberly A. Jolson
DATE                                         KIMBERLY A. JOLSON
                                             UNITED STATES MAGISTRATE JUDGE
